Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election of Group II ( claims 27-30, 36, 38-39, 42,43, 45, 47-49, 51 and 53)  in the reply filed on 28 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5,7,9-11,16,18,19,22,23,25,54-68, 70-73,75-77,79,80,82,83,85,87-89, 91-93, 95,97, 99 and 101  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 June 2022.

 Claims 27-30, 36, 38-39, 42,43, 45, 47-49, 51 and 53 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 contains the trademark/trade name “RNALater”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an RNA preservation reagent and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Salic et al., Grindberg et al. and Zhang et al.
Claim(s) 27-30, 36, 38-39 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Salic et al. (US20140295414) in view of Grindberg et al. ("RNA-sequencing from single nuclei." Proceedings of the National Academy of Sciences 110.49 (2013): 19802-19807.) and Zhang et al. (WO2014204728).
	Prior to the effective filing date of the claimed invention, Salic et al. teach methods are known comprising staining living cells with EdU (e.g. Entire Salic reference and especially para 0090,pg. 7; para 0135,pg. 11; para 0205-0209, para 0215-0224, pg. 17-18) and  detecting cell populations at different timepoints  (e.g. The labeling methods of the present invention, which do not require fixation and denaturation and are therefore suitable for application in living cells, can be used in studies of the complex spatio-temporal mechanisms of the cell cycle… timelapse fluorescence microscopy imaging has since been demonstrated to allow live cell nuclei to be observed and studied in a dynamic fashion, and to provide far richer information content…as in para 0186,pg. 15; combining the labeling methods disclosed herein and imaging techniques such as timelapse fluorescence microscopy or flow cytometry can help acquire fundamental knowledge about the cell cycle of different cell types under various perturbation conditions … as in para 0187,pg. 15;  para 0217-0224, pg. 17-18).
Salic et al. teach analysis of different cell types that are isolated by dissection or cultured(e.g. Entire Salic reference and especially para 0125-0127, pg. 10; para 0142,pg. 12)  from different organisms, including human and mouse(e.g. Entire Salic reference and especially para 0138,pg. 11).
Furthermore, Salic et al. teach detection comprises using FACS(e.g. para 0115,pg. 9).
Furthermore, Salic et al. teach subjecting nucleic acid from treated cells to sequencing(e.g. para 0092, pg. 7).
 	Salic et al. teach their methods comprising labeling living cells with EdU  facilitates analysis of individual nuclei (Entire Salic reference and especially para 0186,pg. 15; Examples 3 and 4, pg. 17-18 ). However, Salic et al.  do not expressly teach RNA sequencing.
 	Prior to the effective filing date of the claimed invention, Grindberg et al. teach the advantages of single nuclei RNA sequencing, including easy isolation of nuclei from tissue; providing a widely applicable method across many organisms; and allowing unhindered focus on mechanisms occurring with the nucleus. Furthermore, Grindberg teach their method comprises nucleic isolation and FACS sorting  (e.g. Abstract and Introduction sections, pg. 19802; Methods section, pg. 19806-19807).
Furthermore, Grindberg et al. teach analysis of single nuclei RNA sequencing data comprising identifying cell types through determination of highly expressed genes, hierarchical clustering  and PCA analysis (e.g. Entire Grindberg reference and especially 2nd -3rd para, pg. 19804; Gene Expression Is More Variable for Single Cells or Single Nuclei than for Bulk Samples section, pg. 19085; Applying Single-Nucleus Sequencing to Brain Tissue., pg. 19805-19806; Fig. S9 and S16 , Grindberg supp).

Furthermore, Zhang et al. teach RNA sequencing of single nuclei is known in the art, wherein the method comprises treating tissue with an RNA preservation reagent (e.g. para 001397, pg. 379); extracting nuclei (e.g. para 001390, pg. 377-378; para 001397, pg. 379) and sorting nuclei by FACS (e.g. para 001392,pg. 378; para 001397, pg. 379). Furthermore, Zhang et al. teach RNA extraction using capture beads and cDNA synthesis prior to sequencing by Smartseq2 protocol (e.g. para 001397, pg. 379). Furthermore, Zhang et al. teach paired end sequencing (e.g. para 001397-001399, pg. 379-380).
	Therefore, as Salic et al., Grindberg et al. and Zhang et al. all teach analysis of individual nuclei, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Salic et al. comprising staining cells with EdU prior to sequencing  to facilitate studies within nuclei of spatial and temporal mechanisms in relation to cellular development to include single nuclei RNA analysis comprising nucleic isolation and FACS sorting for the advantage of unhindered focus on mechanisms occurring within nuclei as taught by Grindberg et al. wherein the method comprises treating sample with an RNA preservation reagent  prior to nuclei isolation and FACS sorting and subsequent RNA extraction and cDNA synthesis for sequencing as taught by Zhang et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of producing a sequencing library.
Therefore, the combined teachings of Salic et al., Grindberg et al. and Zhang et al. render obvious claim 27.
Furthermore, as Salic et al. teach analysis of different cell types that are isolated by dissection or cultured(e.g. Entire Salic reference and especially para 0125-0127, pg. 10; para 0142,pg. 12)  from different organisms, including human and mouse(e.g. Entire Salic reference and especially para 0138,pg. 11), the combined teachings of Salic et al., Grindberg et al. and Zhang et al. render obvious claims 28-30.
Furthermore, as both Grindberg et al. and Zhang et al. teach single nuclei sequencing comprising nucleic isolation and FACS sorting is known in the art, the combined teachings of Salic et al., Grindberg et al. and Zhang et al. render obvious claims 36 and 39.
Furthermore, as Zhang et al. teach single nuclei sequencing comprising treating sample with an RNA preservation reagent  prior to nuclei isolation and FACS sorting and subsequent RNA extraction and cDNA synthesis for sequencing is known in the art, the combined teachings of Salic et al., Grindberg et al. and Zhang et al. render obvious claim 38.
Furthermore, as Salic et al. teach labeling cells with EdU, the combined teachings of Salic et al., Grindberg et al. and Zhang et al. render obvious claim 53.



Salic et al., Grindberg et al., Zhang et al. and Regev et al.
Claim(s) 42 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Salic et al., Grindberg et al. and Zhang et al., as applied to claims 27-30, 36, 38-39 and 53 above, and further in view of Regev et al. (WO2016040476; filed 09 September 2015).
The combined teachings of Salic et al., Grindberg et al. and Zhang et al. as applied above are incorporated in this rejection.
The combined teachings of Salic et al., Grindberg et al. and Zhang et al. render obvious a method of spatial and temporal genetic analysis comprising cell labeling with EdU; single nuclei isolation, RNA extraction, cDNA synthesis and sequencing.
Furthermore, Zhang et al. teach paired end sequencing (e.g. para 001397-001399, pg. 379-380).
However, the combined teachings of Salic et al., Grindberg et al. and Zhang et al. do not expressly teach claim 42.
Prior to the effective filing date of the claimed invention, Regev et al. teach methods of targeted RNA sequencing are known in the art comprising co-encapsulating nucleic acid content from individual cells with barcoded RNA capture beads by reverse emulsion microfluidics, wherein the nucleic acid may come from any source. Furthermore, Regev et al. teach captured RNA is subjected to reverse transcription to yield cDNA which is in turn subjected to paired end sequencing (e.g. para 0011-0012, pg. 3-4; paired end sequencing as in para 00118,pg. 30; Fig. 8).
Therefore, as Grindberg et al., Zhang et al. and Regev et al. all teach analysis comprising RNA sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Salic et al. ,Grindberg et al. and  Zhang et al.  and to include capture of target RNA using barcoded capture beads, cDNA synthesis and paired end sequencing as taught by Regev et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of producing a sequencing library.
Therefore, the combined teachings of Salic et al., Grindberg et al., Zhang et al. and Regev et al. render obvious claim 42.
Furthermore, as Zhang et al. teach RNA sequencing of single nuclei wherein the method comprises treating tissue with an RNA preservation reagent (e.g. “RNA-later solution” as in para 001397, pg. 379), the combined teachings of Salic et al., Grindberg et al., Zhang et al. and Regev et al.  render obvious claim 45.
Salic et al., Grindberg et al., Zhang et al., Regev et al. and Wang et al.
Claim(s) 43 is rejected under 35 U.S.C. 103 as being unpatentable over Salic et al., Grindberg et al.,  Zhang et al. and Regev et al. , as applied to claims 42 and 45 above, and further in view of Wang et al. ("Clonal evolution in breast cancer revealed by single nucleus genome sequencing." Nature 512.7513 (2014): 155-160; including supplementary methods and figures: 15 pages).
The combined teachings of Salic et al., Grindberg et al. and Zhang et al. as applied above are incorporated in this rejection.
The combined teachings of Salic et al., Grindberg et al., Zhang et al. and Regev et al.  render obvious a method of spatial and temporal analysis of gene targets comprising cell labeling with EdU; single nuclei isolation, RNA extraction using barcoded capture beads , cDNA synthesis and paired end sequencing.
Furthermore, Zhang et al. teach paired end sequencing (e.g. para 001397-001399, pg. 379-380).
However, the combined teachings of Salic et al., Grindberg et al., Zhang et al. and Regev et al.  do not expressly teach claim 43.
Prior to the effective filing date of the claimed invention, like Grindberg et al. and  Zhang et al., Wang et al. teach nuclei isolation to enrich for targets for sequencing analysis (e.g. Entire Wang reference and especially Abstract, pg. 155). Furthermore, Wang et al. teach introducing samples comprising millions of nuclei for FACS sorting prior to sequencing is known in the art (e.g. Population and single nuclei sequencing of an ERBC section, pg. 156; Isolation of single nuclei by flow-sorting section, Methods section, pg. 7 of 15; Extended Data Figure 1a, pg. 10 of 15).
Therefore, as Wang et al. also teach nuclei isolation by FACS sorting for sequencing analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Salic et al. ,Grindberg et al., Zhang et al.  and Regev et al. to include providing samples of 106 nuclei for FACS sorting as taught by Wang et al.  because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of producing a sequencing library.
Therefore, the combined teachings of Salic et al., Grindberg et al., Zhang et al., Regev et al. and Wang et al. render obvious claim 43.

Salic et al., Grindberg et al., Zhang et al. and Satija et al.
Claim(s) 47-49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Salic et al., Grindberg et al. and Zhang et al., as applied to claims 27-30, 36, 38-39 and 53 above, and further in view of Satija et al. ("Spatial reconstruction of single-cell gene expression data." Nature biotechnology 33.5 (2015): 495-502; published online 13 April 2015).
The combined teachings of Salic et al., Grindberg et al. and Zhang et al. as applied above are incorporated in this rejection.
The combined teachings of Salic et al., Grindberg et al. and Zhang et al. render obvious a method of spatial and temporal analysis of gene targets comprising cell labeling with EdU; single nuclei isolation, RNA extraction, cDNA synthesis and sequencing.
Additionally, Grindberg et al. teach analysis of single nuclei RNA sequencing data comprising identifying cell types through determination of highly expressed genes, hierarchical clustering  and PCA analysis (e.g. Entire Grindberg reference and especially 2nd -3rd para, pg. 19804; Gene Expression Is More Variable for Single Cells or Single Nuclei than for Bulk Samples section, pg. 19085; Applying Single-Nucleus Sequencing to Brain Tissue., pg. 19805-19806; Fig. S9 and S16 , Grindberg supp).
However, the combined teachings of Salic et al., Grindberg et al. and Zhang et al. do not expressly teach claim 47-49 and 51.
Prior to the effective filing date of the claimed invention, Satija et al. teach analysis of rare cell subpopulations comprising sequencing and computational strategy to determine cell population differences based on gene expression patterns, wherein the computational strategy, i.e. Seurat, integrates single cell RNA sequencing data with nucleic acid labeling methods, i.e. ISH,  to generate a comprehensive map of spatial patterning(e.g. entire Satija reference and especially Abstract, pg. 495).
 Satija et al. teach the computational strategy comprises forming user-defined bins, and distributing labeling data of different landmark genes , i.e. informative genes, among these bins to reflect detection of gene expression within each bin. Furthermore, Satija et al. teach comparison to multiple correlated genes  to improve noise among the selected landmark genes.  Through this strategy, Satija et al. teach generating statistical models of gene expression in each bin (e.g. entire Satija reference and especially Matching binary in situ hybridizations to continuous, noisy RNA-seq data section, pg. 496; overview as in Fig. 1, pg. 496). 
Satija et al. also teach PCA analysis (e.g. Single-cell RNA-seq of zebrafish embryos section, pg. 497; Supplemental Figure 7, Satija supp).
Furthermore, Satija et al. teach identifying different “archetypal patterns” using this data modeling strategy, wherein each archetypal pattern indicates a different cell subtypes associated with the embryonic stage of zebrafish, and includes rare cell populations. Furthermore, Satija et al. teach hierarchical clustering of genes based on high expression to facilitate this analysis  (e.g. entire Satija reference and especially Clustering expression patterns reveal spatial archetypes section, pg. 499; Fig. 2, pg. 497, Fig. 3, pg. 498; Fig. 4, pg. 499; Seurat identifies dispersed, rare cell populations section, pg. 500; Fig. 5, pg. 500; Supplemental Figure 4 and 5, pg. 7-8 of Satija supp).
Furthermore, Satija et al. teach this computational strategy may be used  for integrating single cell RNA sequencing data with other types of data derived from labeling targets, including flow cytometry, to help determine a cell’s developmental or disease state (e.g. elements of Seurat’s approach suggest a broader framework to integrate single-cell RNA-seq data with other complementary data sets based on a limited number of marker genes. Data imputation is a useful tool to be applied to these problems—specifically, leveraging correlated genes across the transcriptome improves the robustness of marker genes with complementary sources of information. Whereas Seurat focuses on inferring spatial origin, combining transcriptomics data with RNA-FISH, CyTOF mass spectrometer39 or flow cytometry41 data could help determine a cell’s developmental state or disease phenotype as in 7th para , pg. 501).
Therefore, as at least Grindberg et al. and Satija et al. both teach analysis of RNA sequencing data comprising clustering based on gene expression and PCA analysis, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Salic et al. ,Grindberg et al. and  Zhang et al.  comprising providing single nuclei RNA sequencing data and FACS sorting and to include integration of single nuclei RNA sequencing data with other types of data derived from labeling targets, including FACS sorting, to help determine a cell’s developmental or disease state as taught by Satija et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of producing a sequencing library.
 Therefore, as Satija et al. teach  analysis comprising  identifying a first set of clusters based on differences in gene expression that can be used to determine a cell’s developmental state; determining a set of landmark genes, i.e. informative genes, associated with the cells developmental state;  and comparing different sets of clusters based on differences in gene expression  to determine a cell subtype, the combined teachings of Salic et al., Grindberg et al., Zhang et al.  and Satija et al. render obvious claim 47.
Furthermore, as Grindberg et al. and Satija et al. both teach determination of highly expressed genes, hierarchical clustering  and PCA analysis, the combined teachings of Salic et al., Grindberg et al., Zhang et al.  and Satija et al. render obvious claims 48 and 51.
Furthermore, as Satija et al. teach comparison to multiple correlated genes  to normalize gene expression(Matching binary in situ hybridizations to continuous, noisy RNA-seq data section, pg. 496; overview as in Fig. 1, pg. 496; Single-cell RNA-seq: read processing, alignment and gene quantification and Identification of highly variable genes sections, Methods section, pg. 11 of 14), the combined teachings of Salic et al., Grindberg et al., Zhang et al.  and Satija et al. render obvious claim 49.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/763,681
Claims 27-30, 36, 38-39, 42,43, 45, 47-49, 51 and 53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 9,10, 47-49, 53,54, 56 and 58 of copending Application No. 16/763,681  in view of Salic et al. (US20140295414);Grindberg et al. ("RNA-sequencing from single nuclei." Proceedings of the National Academy of Sciences 110.49 (2013): 19802-19807.); Zhang et al. (WO2014204728); Regev et al. (WO2016040476); Wang et al. ("Clonal evolution in breast cancer revealed by single nucleus genome sequencing." Nature 512.7513 (2014): 155-160; including supplementary methods and figures: 15 pages); and Satija et al. ("Spatial reconstruction of single-cell gene expression data." Nature biotechnology 33.5 (2015): 495-502; published online 13 April 2015).
Claims 1-3, 6, 7, 9,10, 47-49,53,54, 56 and 58 of copending Application No. 16/763,681  do not expressly teach all the features of the claimed invention, such as isolation of single nuclei for RNA sequencing.
However, these features are known in the art. As noted in the current rejections, the combined teachings of Salic et al., Grindberg et al. and Zhang et al. render obvious claims 27-30, 36, 38-39 and 53. Furthermore, the combined teachings of Salic et al., Grindberg et al., Zhang et al. and Regev et al. render obvious claims 42 and 45. Furthermore, the combined teachings of Salic et al., Grindberg et al., Zhang et al., Regev et al. and Wang et al. render obvious claim 43.
Furthermore, the combined teachings of Salic et al., Grindberg et al., Zhang et al.  and Satija et al. render obvious claims 47-49 and 51.
Therefore, as claims 1-3, 6, 7, 9,10, 47-49,53,54, 56 and 58 of copending Application No. 16/763,681 , Salic et al., Grindberg et al., Zhang et al., Regev et al., Wang et al. and Satija et al.   all disclose methods comprising RNA sequencing analysis , it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-3, 6, 7, 9,10, 47-49,53,54, 56 and 58 of copending Application No. 16/763,681 and to include the teachings of Salic et al., Grindberg et al., Zhang et al., Regev et al., Wang et al. and Satija et al. as discussed in the rejections above because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of producing a sequencing library.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639